UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

JERRY A. BRANDON : DOCKET NO. 18-cv-1426
DOC # 487445 SECTION P
VERSUS : JUDGE CAIN
S.W. McCAIN i MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 23] of the Magistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable law;

IT IS ORDERED that the petition for writ of habeas corpus filed under 28 U.S.C. § 2254
be DENIED and DISMISSED WITH PREJUDICE.

THUS DONE AND SIGNED in Chambers thiso7ee oe day of July, 2019.

nl

JAMES D. CAIN, JR.
UNITED STATES DISTRICT JUDGE

 
